Citation Nr: 9924564	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  95-30 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's petition 
to reopen a claim of entitlement to service connection for a 
right lung disorder.

In August 1997, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

The case was previously before the Board in December 1997, 
when it was remanded for medical records and consideration of 
additional evidence.  The requested development has been 
completed to the extent necessary.  The Board now proceeds 
with its review of the appeal.  


FINDINGS OF FACT

1.  In August 1959, the RO denied entitlement to service 
connection for a right lung disorder.  The RO notified the 
veteran of its decision and of his appellate rights.  He did 
not appeal.

2.  Evidence has not been presented or secured since the 
August 1959 RO decision that is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a right lung disorder.



CONCLUSIONS OF LAW

1.  The August 1959 RO decision that denied entitlement to 
service connection for a right lung disorder is final.  
38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(b), 20.1103 (1998).

2.  Evidence received since the August 1959 RO decision that 
denied entitlement to service connection for a right lung 
disorder is not new and material, and the veteran's claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303, 3.304 (1998); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992). 

Service connection for a disability may be established based 
on aggravation of disease or injury which preexisted service 
when there is an increase in disability during service unless 
the increase is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
Establishing service connection for a disability based on 
aggravation requires (1) evidence sufficient to show that a 
disease or injury preexisted military service; (2) evidence 
showing an increase in disability during service sufficient 
to raise a presumption of aggravation of the disability; and 
(3) an absence of clear and unmistakable evidence to rebut 
the presumption of aggravation which may include evidence 
showing that the increase in severity was due to the natural 
progress of the disease.  38 C.F.R. § 3.306(b) (1998).  
Concerning item (1), a disorder may be shown to have 
preexisted service if it is noted at entrance into service or 
where clear and unmistakable evidence rebuts the legal 
presumption of sound condition at service entrance for 
disorders not noted when examined at entrance.  History 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1) (1998); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).

Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations. VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306 (1998).  

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302 (1998).  Where a RO decision on a 
given claim becomes final, that claim may not be thereafter 
reopened and allowed, and a claim based upon the same factual 
basis may not be considered by the Board.  38 U.S.C.A §  
7104(b) (West 1991).  The exception is that if new and 
material evidence is presented or secured with respect to the 
claim, the Secretary shall reopen the claim and review the 
former disposition. See 38 U.S.C. §  5108, 7104.  The U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).   The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the appellant is exercised by 
the Board's appellate disposition herein for two reasons: (1) 
the veteran was provided notice of the applicable law and 
regulations pertaining to new and material evidence, 
specifically 38 C.F.R. § 3.156, and, (2) the Board's review 
of the claim under the more flexible Hodge standard accords 
the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran originally filed a claim for service connection 
for right lung cysts in June 1958.  The RO denied the claim 
in July 1958 on the grounds that the "evidence of record 
does not establish aggravation of the congenital condition in 
service."  The RO notified the veteran of the decision and 
of his appellate rights by letter dated July 31, 1958.  The 
veteran did not appeal the RO's decision, which thus became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302 (1998); see Beausoleil v. Brown, 8 Vet. 
App. 459, 461 (1995). 

In August 1959, the RO confirmed its denial of service 
connection for a right lung condition and notified the 
veteran of the decision and of his appellate rights by letter 
dated August 13, 1959.  He did not appeal.

The relevant evidence reviewed at the time of the August 1959 
RO decision consisted of the veteran's service medical 
records and a VA examination report, dated in July 1958.

The veteran's service medical records disclose no complaints 
or findings of a lung disorder on entrance examination in May 
1956.  X-rays of the lungs were interpreted as negative.  
Examination of the lungs was negative.

After returning from the field in May 1957, the veteran 
sought treatment for left side pain on moving or taking a 
deep breath.  He was then hospitalized from May to June 1957 
with complaints of slight general malaise and pain in the 
right side of the chest, aggravated by deep inspiration, for 
five days.  On admission, his diagnosis was pneumonitis of 
the right lower lobe.  He was treated with medication.  X-
rays revealed a rather large spherical area of increased 
density at the right base, partially superimposed on the 
right hemidiaphragm.  Superimposed to this lesion in the 
right middle lung field were somewhat fibrotic-appearing 
prominent markings in an area of radiolucency, which 
suggested the residuals of an older type of inflammatory 
disease.  The discharge diagnosis was "Observation medical 
for pulmonary disease, disease not yet determined."

The veteran was thereafter transferred to Neubrucke, Germany, 
for further evaluation of the density in the right lower lung 
field.  It was noted that the veteran was in his usual state 
of excellent health until two months prior to admission when 
he contracted a head cold while on maneuvers in Germany 
followed by the sudden onset of lateral, right-sided, 
pleuritis-type chest pain.  The veteran stated that for the 
past seven months since arriving in Germany he had a slight 
morning cough productive of one tablespoon of yellow sputum.  
It was felt that his basic condition was cystic disease of 
the lung and that one of these cysts had become infected at 
the beginning of the present illness.  The examiner stated 
that the veteran would probably benefit from surgery 
involving the removal of the right middle lobe.  The final 
diagnosis was cystic disease of the lung, congenital.

The veteran was again hospitalized from October to November 
1957 at Brooke Army Hospital for evaluation of possible 
surgery.  X-rays revealed a definitely large cystic area in 
the right middle lobe.  Pulmonary function studies were 
normal.  Bronchoscopy revealed bronchiectatic changes in the 
right middle lobe.  It was noted that the veteran's most 
likely diagnosis was multiple lung abscesses which responded 
well to therapy.  Surgery was not indicated.  The veteran's 
induction chest x-rays were reviewed and showed multi-
loculated cystic areas in the right mid-lung field at the 
time of induction.  He was sent on convalescent leave and on 
return was asymptomatic.  Physical examination was negative.  
The veteran was discharged to duty.  Pertinent diagnoses 
included cystic disease of the lung, congenital; and 
abscesses, multiple, of lung, organism undetermined, probably 
secondary to cystic disease of the lung, cured on admission. 

Upon hospitalization from February to March 1958, the veteran 
complained of pressure pain in the right lateral chest which 
began while he was lying on his right side and when twisting 
his body to the left.  He had been raising one teaspoonful or 
sputum daily.  Physical examination was negative.  Sputum 
specimens were also negative.  Chest x-rays revealed the 
previously reported cysts in the right mid and lower lung 
field.  There was no evidence of infiltration.  Pertinent 
diagnoses included cystic disease of the lung, congenital.  

On separation examination in March 1958, pertinent findings 
included a known cyst of the right lung.    

Following his separation from service, the veteran was 
afforded a VA examination in July 1958.  He reported that he 
was diagnosed as having a cyst in the right lung during 
active service.  He complained of pain on the right side of 
his chest with exertion, slight exertional dyspnea, and a 
non-productive cough in the morning.  On examination of the 
lungs, there were no rales, rubs or rhonchi.  Chest x-ray was 
negative.  The examiner diagnosed a pulmonary cyst of the 
right lung.  

Evidence associated with the claims file subsequent to the 
August 1959 RO decision consists, in pertinent part, of the 
following:

(1)  Statements from the veteran, including testimony 
presented at a personal hearing before the Board in August 
1997, indicating that his pre-service lung condition was 
aggravated during active service and that this condition had 
worsened since his separation from active service to the 
point that he was totally disabled, and/or that he did not 
have a lung disorder prior to active service.  Specifically, 
he reported that he was asymptomatic prior to active service 
and in perfect health, was hospitalized and treated for a 
lung condition during active service after exposure to cold 
weather, and continued to have problems after service until 
1963 when he had to have part of his right lung surgically 
removed.  Since that time, he suffered from pneumonia and 
congestive heart failure as the result of a virus.  The 
veteran further stated that no doctor had told him that his 
present condition was related to his inservice treatment or 
difficulty;

(2) Service records documenting the veteran's inservice 
hospitalizations;

(3)  Statements from the veteran's wife, mother, brother and 
sister, to the effect that the veteran was healthy prior to 
active service, was hospitalized for treatment of a lung 
condition during active service after exposure to the cold, 
and suffered from lung problems after service including 
surgery in 1963, pneumonia in 1984 and congestive heart 
failure; and

(4)  Private treatment records of the veteran from Our Lady 
of the Lake Regional Medical Center, dated in March 1995, 
consisting of a chest x-ray showing mild left ventricular 
prominence and some increased markings in the perihilar areas 
(probably vascular and/or scarring).

The evidence received subsequent to August 1959 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

At the time of the August 1959 RO decision, the "evidence of 
record [did] not establish aggravation of the congenital 
condition in service."  Therefore, in order to be material, 
there would have to be competent evidence tending to show 
inservice (as opposed to pre-service) onset of a lung 
condition, or tending to show aggravation of a pre-service 
lung condition during active service.  Any "new" evidence 
would have to bear directly and substantially upon this 
matter and be so significant that it must be considered in 
order to fairly decide the merits of the claim.

The veteran's lay statements (item 1), to the effect that he 
had a lung condition during active service, are not new as 
they were of record in 1959.  The veteran's and his wife's, 
mother's, brother's and sister's lay statements (items 1 and 
3) are essentially a repetition of the veteran's previous 
assertions, and are basically cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
or aggravation of the lung condition are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Moray 
v. Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).

The service records documenting the veteran's inservice 
hospitalizations (item 2) are cumulative and not new.  The RO 
had before it evidence establishing that the veteran was 
hospitalized for treatment of a lung condition during service 
at the time of the August 1959 decision.

With respect to the post-service medical evidence that was 
not of record at the time the RO previously denied this claim 
in August 1959 (item 4), the Board finds that it is 
cumulative.  In August 1959, the RO had before it medical 
evidence showing a lung disorder after service.  The medical 
record does not provide evidence of inservice onset or 
aggravation of a lung condition.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As stated above, what is 
lacking here is the kind of evidence needed to reopen this 
case, i.e., evidence which reflects that the veteran's 
current lung disability is related to inservice disease or 
injury, or evidence tending to show aggravation of a pre-
service lung condition during active service

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a right 
lung disorder, and the August 1959 RO decision remains final.  
38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim for service connection 
for a right lung disorder.  Efforts to obtain Dr. Baskin's 
treatment records of the veteran were unsuccessful.  Although 
it appears that medical records from Baton Rouge Medical 
Center dated in 1976 may be available, additional development 
to obtain these records is unnecessary in view of the medical 
evidence currently of record.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  Additional evidence 
of a right lung disorder many years after service would be 
cumulative.  There is no basis for speculating that this 
evidence would provide evidence of inservice onset or 
aggravation, or any other significant evidence, to reopen the 
claim.  Accordingly, the Board concludes that VA did not fail 
to meet its obligations with regard to this claim under 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right lung 
disorder is not reopened, and the appeal is denied.


		
	JOAQUIN AGUAYO-PERELES
Member, Board of Veterans' Appeals



 

